MoNtg-omuey, J.,
dissenting. He thinks the main facts are identical with those in the case of State v. Nelson, 119 N. C., 797, and is quite sure that the question of law is the same in both cases. In Nelson’s case the question for decision was stated by the Court to have been, “whether it is competent for the Legislature to authorize a Justice of the Peace, instead of a County Commissioner, to order one convicted of bastardy, and who is unable to pay the fine, costs and allowance, to work upon the public roads, not as a punishment for the offense, nor as an incarceration for a debt contracted by him, but in the enforcement of a duty or obligation he owes to society, to protect the State or the county, one of its governmental sub-divisions, against the probable consequences of his own conduct.” And in that case the question was decided in the affirmative. The same question is the one for decision in the case before the Court. In Nelson’s case the *680time for which the defendant was sentenced, in which he was to work out the fine, costs and allowance, was fixed by the Justice; it was for a definite time; and that is the ease here; and that is the distinguishing feature which differentiates State v. Nelson and the present case from those cited in, the opinion of the Court. In the cases cited by the Court, the term of imprisonment was not for a definite period, but general, in the nature of a commitment for, the payment of fine and costs, and it was, on that account, held that the defendant could take the insolvent debtor’s oath and be discharged.
The effect of the decision of the Court in this case is, that hereafter those persons, who are convicted of the crime of bastardy and to pay the fine, costs and allowance, can escape all responsibility for their conduct by lying in the county jail for 20 days, and then swearing out under the insolvent debtor’s oath.
In view of the decision in this case, it does seem that, if ever legislative aid was needed to protect the Commonwealth from the burdens of unjust taxation, it is necessary on the subject matter now before the Court. It does seem that society should be protected against that class of criminals who bring into life illegitimate offspring, at least in so far as to compel them, by law, to maintain that offspring with their means first, and in default of that, by compelling them to do work for the public in compensation for its care of their young.